Title: From John Adams to Perez Morton, 7 August 1824
From: Adams, John
To: Morton, Perez



Dear Sir,
Quincy August 7th. 1824

I am very glad you have employed your leisure houres, in so honorable & useful a service, as the composition of your great work on the Criminal code—I pray you to make what use you please of my name & especially to place it among your subscribers for its publication—If I was a Man of fortune I would publish it myself & place it in a conspicious view in Our Quincy Library—We have lived together for more than half a Century in fearful times—& have in all the vicisstude in all of all the political conflicts flickerings & Conflicts—we have never been enemies
I am still Sir your friend & hearty / wel wisher
John Adams